— Motions for reargument granted and, upon reargument, the last paragraph of the memorandum-order entered October 2, 2003 (309 AD2d 1269) is amended by adding the following sentences before the last sentence: “We note that the sentence imposed on count six runs concurrently with the sentences imposed on counts seven and eight and the sentences imposed on counts seven and eight run consecutively to the sentences imposed on counts two, four and five. Thus, defendant’s aggregate sentence is unaffected (see People v Jeanty, 268 AD2d 675, 680 [2000], Iv denied 94 NY2d 949 [2000]).” Present—Green, J.P., Pine, Wisner and Hayes, JJ.